PER CURIAM.
Defendants in a mortgage foreclosure proceeding have appealed- a post-decretal order denying their petition to set aside the sale of the property involved herein which was held pursuant to the mandate of the final decree.
The sole ground assigned in support of appellants’ petition is the inadequacy of the purchase price paid for the property by the successful bidder at'the sale. The'chancellor found from the evidence adduced .at the hearing on appellants’ petition that the value of the property was approximately twice the amount paid for it at.the foreclosure sale. No irregularities in connection with the conduct of the sale were either alleged or proved. The petition and proof are silent with respect to any other special grounds which’ might' justify rescission such as collusion, accident, mutual mistake, breach of trust, fraud, or misconduct upon the part of the purchaser or other party connected with the sale. The property sold for an amount sufficient to satisfy the monetary requirements of the final decree, so no question of a deficiency decree is involved. Under the circumstances reflected by this record we are of the view that the chancellor did not abuse his discretion in holding that mere inadequacy of purchase price was not *16sufficient to justify rescission of the foreclosure sale.1 The order appealed is accordingly affirmed.
RAWLS, C. J., and WIGGINTON, and CARROLL, DONALD K., JJ., concur.

. Maule Industries, Inc. v. Seminole Rock and Sand Company, (FIa.1956) 91 So.2d 307; Ruff v. Guaranty Title & Trust Co., 99 Fla. 197, 126 So. 383.